     Case: 1:19-cv-00203 Document #: 17 Filed: 04/30/19 Page 1 of 3 PageID #:44



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

STEVE McCARTHY,                                       )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )          No. 1:19-cv-00203
                                                      )
CAPITAL ONE BANK (USA), N.A.,                         )
                                                      )
               Defendant.                             )

                      STIPULATION OF DISMISSAL WITH PREJUDICE


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, STEVE McCARTHY

(“Plaintiff”), and Defendant, CAPITAL ONE BANK (USA) N.A., (“Defendant”), through their

counsel, stipulate that the dispute between the parties has been resolved, and the parties agree to

dismiss this case, with prejudice, both sides to bear their own fees and costs. Therefore, the parties

respectfully request this Honorable Court dismiss this case, with prejudice, both sides to bear their

own fees and costs.


Dated: April 30, 2019                          Respectfully Submitted,

                                               By:/s/ Adam T. Hill
                                               Adam T. Hill, Esq.
                                               KROHN & MOSS, LTD.
                                               10 N. Dearborn Street, 3rd Floor
                                               Chicago, IL 60602
                                               T: (312) 578-9428 ext 242
                                               F: (866) 861-1390
                                               ahill@consumerlawcenter.com

                                               ATTORNEY FOR PLAINTIFF




                                                  1
                                      STIPULATION OF DISMISSAL
     Case: 1:19-cv-00203 Document #: 17 Filed: 04/30/19 Page 2 of 3 PageID #:45




Dated: April 30, 2019                   Respectfully Submitted,

                                        By:/s/ Ke Liu
                                        Jeffrey D. Pilgrim
                                        Ke Liu
                                        Pilgrim Christakis LLP
                                        321 North Clark Street, 26th Floor
                                        Chicago, IL 60654
                                        T: (312) 939-0923
                                        jpilgrim@pilgrimchristakis.com
                                        kliu@pilgrimchristakis.com

                                        ATTORNEYS FOR DEFENDANT




                                            2
                                STIPULATION OF DISMISSAL
     Case: 1:19-cv-00203 Document #: 17 Filed: 04/30/19 Page 3 of 3 PageID #:46



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2019, I electronically filed the foregoing Stipulation of

Dismissal with the Clerk of the Court by using the CM/ECF System. A copy of said Stipulation

was submitted to all parties by way of the Court’s CM/ECF System




                                                                 /s/ Adam T. Hill
                                                                 Adam T. Hill
                                                                 Attorney for Plaintiff




                                                  3
                                      STIPULATION OF DISMISSAL
